Citation Nr: 1217351	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  06-22 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes mellitus, currently evaluated at 20 percent disabling. 

2.  Entitlement to an increased evaluation for hepatitis C, currently evaluated at 20 percent disabling.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 2009, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the Waco, Texas RO.  A copy of the hearing transcript has been associated with the claims file.  In July 2010, the Board remanded the appeal for additional development.

In a March 2012 letter, the Veteran raised a claim for an increased rating for polymyositis.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board finds that it does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 2012 letter, the Veteran notified the Board that in the previous six months (i.e., since his January 2011 post-remand VA examination), his adverse symptomatology due to his service connected disabilities have become so much worse that he has been forced to stop working.  Therefore, the Board finds that a remand is required to provide the Veteran with new VA examinations to ascertain the current severity of his service connected diabetes mellitus and hepatitis C.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate).

In the March 2012 letter, the Veteran also notified the Board that the severity of his adverse symptomatology caused him to go on short-term disability from his employer as well as to apply for Social Security Administration (SSA) disability.  However, copies of these records do not appear in the claims file.  Therefore, the Board finds that a remand is also required to obtain and associate these records with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (holding that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection and an increased rating); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

As noted above, in the March 2012 letter the Veteran notified VA that his diabetes mellitus and hepatitis C caused him to stop working recently.  He also made a specific claim for a TDIU.  Therefore, the Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU the appellant claims he is unable to work due to a service connected disability).  However, the TDIU issue has not been properly developed for appellate review.  Specifically, the Board finds that a remand is needed for the Veteran to be provided with notice of the laws and regulations governing a TDIU as well as an examination and opinion that addresses the question of whether or not his service connected disabilities prevent him from working.  38 U.S.C.A. §§ 5103(a); 5103A(b) (West 2002).

Lastly, the Board notes that while the record shows that the Veteran receives ongoing treatment from the North Texas VA Health Care System, his post-January 2012 treatment records from these facilities do not appear in the claims file.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate with the record these outstanding medical records.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's post-January 2012 treatment records from the North Texas VA Healthcare System.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO/AMC should obtain and associate with the record all of the Veteran's records on file with the Social Security Administration in connection with his claim for disability benefits.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  The RO/AMC, after obtaining an authorization from the Veteran, should obtain and associate with the record all of his records on file with his employer in connection with his claim for short-term disability benefits.  All actions to obtain the requested records should be documented fully in the claims file.  

4.  The RO/AMC should provide the Veteran with notice of the laws and regulations governing entitlement to a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2002) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).

5.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a diabetes mellitus examination.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his diabetes mellitus. 

A complete rationale must be provided for any opinion offered.  

6.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a hepatitis C examination.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his diabetes mellitus. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities prevent him from engaging in substantially gainful employment.  When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.  

A complete rationale must be provided for any opinion offered.  
7.  The RO/AMC should thereafter readjudicate the claims.  As to the rating claims, such readjudication should consider staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits since the November 2011 SSOC to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including those governing a TDIU.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

